                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 DMITRI SIMONS,                                      Case No. 3:18-cv-00755-SB

                Plaintiff,                           ORDER

        v.

 COSTCO WHOLESALE
 CORPORATION,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on December 6, 2018. ECF 23. Magistrate Judge Beckerman

recommended that Defendant’s Motion to Dismiss be GRANTED. Specifically, Magistrate

Judge Beckerman recommended that Plaintiff’s retaliation claims, which Plaintiff stated that he

wished to dismiss, be dismissed with prejudice, and Plaintiff’s race discrimination claims be

dismissed without prejudice. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).



PAGE 1 – ORDER
       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Beckerman’s Findings and Recommendation for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Magistrate Judge Beckerman’s Findings and Recommendation, ECF 23. Plaintiff’s retaliation

claims are dismissed with prejudice and Plaintiff’s race discrimination claims are dismissed

without prejudice. Plaintiff may file an amended complaint within thirty (30) days of this Order.

       IT IS SO ORDERED.

       DATED this 18th day of January, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
